In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-03-00046-CR
______________________________


JARED SNYDER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 39,039-B





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Jared Snyder has filed a motion asking this Court to dismiss his appeal.  Pursuant to Tex. R.
App. P. 42.2, his motion is granted.
	We dismiss the appeal.

							Josh R. Morriss,
							Chief Justice

Date Submitted:	April 30, 2003
Date Decided:		May 1, 2003

Do Not Publish

rtAlignCellWithSp/>
   
   
   
   
   
  
  
   
   
   
   
   
   
   
   
   
   
   
  


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00154-CR
                                                ______________________________
 
 
                                    AUGUSTINE BOYD,
JR., Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 71st Judicial District Court
                                                           Harrison County, Texas
                                                          Trial Court
No. 09-0327x
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
            Augustine
Boyd Jr., appellant, has filed with this Court a motion to dismiss his
appeal.  The motion is signed by Boyd and
his counsel in compliance with Rule 42.2(a) of the Texas Rules of Appellate
Procedure.  See Tex. R. App. P.
42.2(a).  As authorized by Rule 42.2, we
grant the motion.  See Tex. R. App. P.
42.2.
            Accordingly, we dismiss the appeal.
 
 
 
                                                                                    Bailey
C. Moseley
                                                                                    Justice
 
Date Submitted:          October
5, 2011          
Date Decided:             October
6, 2011
 
Do Not Publish